IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-40667
                            Summary Calendar



MICHAEL J. FRISCHENMEYER,

                                                Plaintiff-Appellant,

versus

CASSANDRA WOOD ET. AL.,

                                                Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:97-CV-964
                        - - - - - - - - - -

                             July 14, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael J. Frischenmeyer, Texas prisoner no. 698940, appeals

the magistrate judge’s order dismissing, as frivolous, his 42

U.S.C. § 1983 and § 1985 prisoner civil rights suit.        We affirm for

substantially     the   reasons   stated   by    the   magistrate   judge.

Frischenmeyer v. Wood, 6:97-CV-964 (E.D. Tex. May 5, 1998).

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.